Exhibit 10.3

 

SECOND AMENDMENT TO EXECUTIVE EMPLOYMENT AGREEMENT

 

This Second Amendment to Executive Employment Agreement (this “Amendment”),
dated as of June 4, 2019, amends that certain Executive Employment Agreement
(the “Agreement”), dated as of November 27, 2013, as amended by that Amendment
to Executive Employment Agreement, dated as of July 11, 2016, by and between
CohBar, Inc., a Delaware corporation (the “Company”), and Jeffrey Biunno. The
Company and Mr. Biunno hereby agree to amend the provisions of the Agreement as
follows:

 

1. Section 6 of the Agreement is hereby deleted and replaced in its entirety
with the following:

 

6. Bonus. You may also be eligible for a yearly target bonus of up to
twenty-five percent (25%) of Your Base Salary (“Target Bonus”) or such other
amount as may be determined by the Compensation Committee of the Company’s Board
of Directors from time to time. Whether You receive a Target Bonus shall depend
on personal and/or Company performance criteria established by the Board in its
discretion. Decisions on the grant of a Target Bonus, the criteria under which
the Target Bonus shall be awarded, the achievement of such criteria, the amount
of any Target Bonus earned, and the timing of the Target bonus payment are
solely within the discretion of the Board. Any Target Bonus payment made to You
will be subject to the normal and/or authorized deductions and withholdings.

 

2. Except as otherwise set forth herein the Agreement will remain unmodified and
in full force and effect.

 

[remainder of page intentionally left blank]

 

 

 

 

EXECUTED as of this 4th day of June, 2019.

 

  COHBAR, INC.         By: /s/ Steven Engle   Name:  Steven Engle   Title: CEO

 

  JEFFREY BIUNNO       /s/ Jeffrey Biunno

 

 

 



 

